Case 19-70066-FJS   Doc 18   Filed 01/22/19 Entered 01/23/19 09:20:48   Desc Main
                             Document      Page 1 of 9
Case 19-70066-FJS   Doc 18   Filed 01/22/19 Entered 01/23/19 09:20:48   Desc Main
                             Document      Page 2 of 9
Case 19-70066-FJS   Doc 18   Filed 01/22/19 Entered 01/23/19 09:20:48   Desc Main
                             Document      Page 3 of 9
Case 19-70066-FJS   Doc 18   Filed 01/22/19 Entered 01/23/19 09:20:48   Desc Main
                             Document      Page 4 of 9
Case 19-70066-FJS   Doc 18   Filed 01/22/19 Entered 01/23/19 09:20:48   Desc Main
                             Document      Page 5 of 9
Case 19-70066-FJS   Doc 18   Filed 01/22/19 Entered 01/23/19 09:20:48   Desc Main
                             Document      Page 6 of 9
Case 19-70066-FJS   Doc 18   Filed 01/22/19 Entered 01/23/19 09:20:48   Desc Main
                             Document      Page 7 of 9
Case 19-70066-FJS   Doc 18   Filed 01/22/19 Entered 01/23/19 09:20:48   Desc Main
                             Document      Page 8 of 9
Case 19-70066-FJS   Doc 18   Filed 01/22/19 Entered 01/23/19 09:20:48   Desc Main
                             Document      Page 9 of 9
